Citation Nr: 1414023	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disability.  

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that hearing is of record.  He has since provided additional evidence along with a waiver of RO consideration.  The newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran attributes his claimed prostate disability and skin cancers to exposure to herbicides during his service in Vietnam.  His service in Vietnam is confirmed by the record, and his exposure to herbicide agent is, therefore, presumed.  VA regulations do not provide for presumptive service connection for skin cancer, including basal cell carcinoma, or for a prostate disability, including diagnosed benign prostatic hypertrophy, based on exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

Nonetheless, the record confirms the Veteran's diagnoses of skin cancer and benign prostatic hypertrophy.  Moreover, the Veteran has contended that his prostate disability was diagnosed in the early 1970s, and he has attributed these claimed disabilities to his active service.  Accordingly, pursuant to the duty to assist, remand is required in order to afford the Veteran adequate VA examinations to determine the nature and etiology of his claimed prostate and skin cancer disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran testified during his Board hearing that he received private treatment for his prostate in the 1980's, and that he received treatment for his skin cancer from a provider in Anderson, South Carolina, in the 1980's or 1990's.  Records pertaining to prostate treatment have not been associated with claims file.  Additionally, while treatment records from Anderson Skin and Cancer Clinic dated beginning in October 2001 have been associated with the claims file, earlier records (from the 1980's or 1990's) have not.  

VA has a duty to assist the Veteran in obtaining private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2013).  While the Veteran's representative noted in a November 2013 submission that the Veteran was not able to obtain outstanding private treatment records, VA has made no attempt to assist the Veteran in obtaining such records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for VA to obtain a complete copy of his treatment records from Anderson Skin and Cancer Clinic, and from any other identified private health care provider that has treated his prostate disability and his skin cancer, including treatment rendered for skin cancer in the 1980's or 1990's and treatment for his prostate rendered in the 1980's.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA dermatology examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all skin cancers or skin cancer residuals found to be present, to include basal cell carcinoma. 

For any skin cancer found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or within the first post service year, or is otherwise related to active service, including the Veteran's presumed herbicide exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, schedule the Veteran for a VA urology examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all prostate disabilities found to be present, to include benign prostatic hypertrophy.

For any prostate disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed herbicide exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the Veteran's contentions that he was told that he had hypertrophy of the prostate in approximately 1973, and that he had suffered earlier urological symptoms.

4.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



